ORDER

PER CURIAM.
Jeffrey Dobrinic, Movant, appeals from the motion court’s judgment which denied his Rule 24.035 motion for post-conviction relief without a hearing. Movant contends the motion court clearly erred in denying without a hearing his claim of ineffective assistance of counsel for refusing to investigate his defense and prepare for trial.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).